[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Sands v. Bunting, Slip Opinion No. 2017-Ohio-5697.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-5697
   THE STATE EX REL. SANDS, APPELLANT, v. BUNTING, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Sands v. Bunting, Slip Opinion No.
                                     2017-Ohio-5697.]
Habeas corpus—Judgment of dismissal affirmed—Alleged defects in indictment
        and sentencing errors not cognizable in habeas corpus.
        (No. 2016-1056—Submitted May 2, 2017—Decided July 6, 2017.)
                APPEAL from the Court of Appeals for Marion County,
                                        No. 9-16-16.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Third District Court of Appeals
dismissing the petition of appellant, Joseph A. Sands, for a writ of habeas corpus.
        {¶ 2} In 2006, Sands was convicted in the Lake County Court of Common
Pleas of engaging in a pattern of corrupt activity and conspiracy for his role in
plotting to kill several local officials. He was sentenced to a total of 20 years in
                              SUPREME COURT OF OHIO




prison. Sands contends that his conviction and sentence for engaging in a pattern
of corrupt activity are void because the indictment alleged “only a single incident
of corrupt activity, and fail[ed] to set out sufficient allegations to constitute a full
and valid * * * charge [for engaging in a pattern of corrupt activity].” Sands
argues that the alleged defect in his indictment deprived the trial court of
jurisdiction to convict and sentence him for that charge. He claims that he has
completed his sentence for the conspiracy charge and that he is therefore entitled to
immediate release. The court of appeals granted the motion of appellee, Marion
Correctional Institution Warden Jason Bunting, to dismiss the petition.
               Required Affidavit of Prior Actions―R.C. 2969.25(A)
       {¶ 3} Sands failed to attach to his petition an affidavit setting forth “a
description of each civil action or appeal of a civil action” that he has filed in the
previous five years in any state or federal court, as required by R.C. 2969.25(A).
Sands’s failure to file a complying affidavit warrants dismissal of his petition for a
writ of habeas corpus. Robinson v. LaRose, 147 Ohio St.3d 473, 2016-Ohio-7647,
67 N.E.3d 765, ¶ 11.
                Sands’s claims are not cognizable in habeas corpus
       {¶ 4} Even if Sands’s habeas claims were properly before us, we would still
affirm the court of appeals’ judgment dismissing his petition. In his merit brief,
Sands raises various challenges to the indictment and to his conviction and sentence
for engaging in a pattern of corrupt activity. However, as the court of appeals
correctly pointed out, challenges to the validity or sufficiency of an indictment are
not cognizable in habeas corpus. “ ‘Habeas corpus is not available to challenge the
validity of a charging instrument.’ ” State ex rel. Arroyo v. Sloan, 142 Ohio St.3d
541, 2015-Ohio-2081, 33 N.E.3d 56, ¶ 5, quoting McGee v. Sheldon, 132 Ohio
St.3d 89, 2012-Ohio-2217, 969 N.E.2d 262, ¶ 1; Luna v. Russell, 70 Ohio St.3d
561, 562, 639 N.E.2d 1168 (1994).              Moreover, sentencing errors are not
jurisdictional and thus are not cognizable in habeas corpus. Dunkle v. Dept. of




                                           2
                                  January Term, 2017




Rehab. & Corr., 148 Ohio St.3d 621, 2017-Ohio-551, 71 N.E.3d 1098, ¶ 8; Shie v.
Smith, 123 Ohio St.3d 89, 2009-Ohio-4079, 914 N.E.2d 369, ¶ 2.
       {¶ 5} Accordingly, we affirm the judgment of the court of appeals
dismissing Sands’s petition for a writ of habeas corpus. Further, we deny Sands’s
request for oral argument and his motion to strike the appellee’s brief.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Michael A. Partlow, for appellant.
       Michael DeWine, Attorney General, and Stephanie Watson, Assistant
Attorney General, for appellee.
                               _________________




                                          3